— Appeals (1) from an order of the Supreme Court at Special Term (Conway, J.), entered August 21,1984 in Albany County, which, in a proceeding pursuant to section 16-102 of the Election Law, denied respondent David A. Lovenheim’s motion to dismiss the petition, (2) from a judgment of the Supreme Court at Trial Term (Cholakis, J.), entered August 21, 1984 in Albany County, which granted petitioner’s application to declare valid the designating petition naming petitioner as a Republican Party candidate for the office of Member of Congress from the 29th Congressional District in the September 11, 1984 primary election, and (3) from an order of the Supreme Court at Special Term (Conway, J.), entered August 23, 1984 in Albany County, which denied respondent Lovenheim’s motion to vacate the prior order.
Orders and judgment affirmed, without costs. No opinion. Mahoney, P. J., Kane, Casey, Weiss and Levine, JJ., concur.